                       EXHIBIT G




                       EXHIBIT G

Case 2:19-cv-04083-BCW Document 1-8 Filed 04/24/19 Page 1 of 10
                                                                          Maria Isabel Morandi <m.mariaisabel@gmail.com>



Fwd: Mizzou Academy Services for 2020 ­ with Tables (English & Portuguese below and
attached)
Heloisa ­ High School <Heloisa.HS@pioxiicolegio.com.br>                                               12 de abril de 2019 08:00
Para: Maria Isabel Morandi <m.mariaisabel@gmail.com>



 Heloísa Helena Parciasepe
 High School e Middle School
 Rua Colégio Pio XII, 233 ­ Morumbi
 05657-140 - São Paulo - SP
 (11) 3759-5050
 www.pioxiicolegio.com.br


 From: March, Zac <marchz@missouri.edu>
 Sent: Friday, April 12, 2019 7:18:13 AM
 Cc: Smith, Antwaun; McNamee, Ma hew; Chval, Kathryn B.; Haeussler, Tanya M.
 Subject: Mizzou Academy Services for 2020 ‑ with Tables (English & Portuguese below and a ached)


 Dear School Owners, Directors, and Coordinators,

 It has come to our a en on that there is confusion about what educa onal programming and services Mizzou Academy
 will provide in 2020, and if Schools are able to enter into a contract with Mizzou in 2019. We understand this confusion,
 and have provided details below to reassure schools about Mizzou’s commitment to you in 2019, 2020, and beyond.
      1. We have heard that Mizzou has cut‑oﬀ communica on with HSE on academic and opera onal issues. This is not
        accurate. While we do have constraints preven ng Mizzou from directly communica ng with HSE on non‑academic
        issues, we con nue to be in daily contact with HSE and Schools for all 2019 academic and opera onal ac vi es, and
        will con nue to do so throughout this year. Schools should contact Mizzou directly with any ques ons or concerns
        they may have about support issues. We all hope the business issues with HSE will be resolved in a fair and
        equitable manner.
      2. What can Schools do in 2019 for 2020?

              In 2019, Schools may Contract directly with Mizzou Academy. In April / May of 2019, Schools will be oﬀered
              the opportunity to sign a contract with Mizzou Academy for educa onal services that will include reduced
              pricing and the ability to lock in pricing for 1, 2, or 3 year terms.
              In 2019, Schools are invited to a end Conferences & Training with Mizzou Academy for the 2020 School
              Year. In August and December of 2019, Schools who partner directly with Mizzou Academy may a end their
              Coordinator and Classroom Teacher Conferences in support of the 2020 academic year.
              In 2019, Schools may begin Recrui ng student for the 2020 School Year with Mizzou Academy. As soon as
              the School signs the Mizzou Academy contract, Schools may begin to market and present to parents and
              students for the 2020 school year. By signing directly with Mizzou Academy, Schools also obtain the right to
              use the University of Missouri branding, logos and trademark.

      3. What will Schools and Students experience if they contract directly with Mizzou in 2020?

         Schools who contract DIRECTLY with Mizzou Academy for 2020 will experience the same quality academic program
         they have had over the past 3 years, but at a reduced price! This includes our signature CoTeachSM methodology
         that values the local classroom teacher and their input on the student’s ﬁnal grade. Schools will con nue to have
         use of the University of Missouri branding, logos and trademarks that adorn their hallways, buildings, and clothing.
          Some of the new enhancements Mizzou Academy will be oﬀering Schools is a new curriculum for both the middle
         school and high school programs, PLUS access to a new K‑5 curriculum. Schools will also have the ﬂexibility to
         design their own gradua on plans through Mizzou Academy that align with their own academic goals and
         environment. All of the above will only be delivered directly through Mizzou Academy, and not through any Third
         Party Vendor.


              Case 2:19-cv-04083-BCW Document 1-8 Filed 04/24/19 Page 2 of 10
      4. Are the students at the current Schools REQUIRED to con nue with HSE a er the contract with Mizzou has
        terminated?

               The MOU (Memorandum of Understanding) document between Mizzou and HSE states that “exis ng
               students will be permi ed to con nue” with HSE. This does not mean that they MUST con nue with HSE. If
               Schools decide to have a direct, school‑to‑school partnership with Mizzou Academy in 2020, they will have
               the right to move ALL of their students under the care and support of Mizzou Academy.
               Similarly, for recrui ng new students, the MOU states that HSE “will stop recrui ng new schools and
               students” by December 31, 2019. This does not mean that HSE MUST recruit new students for Mizzou in
               2019. In 2019, Mizzou Academy will be recrui ng for their own new students and schools for the 2020
               academic school year, without HSE.

      5. What are the diﬀerences between services with “Mizzou Directly in 2020” and with “Mizzou through a Third Party
        Vendor in 2020”?

               Schools working directly with Mizzou Academy will con nue to receive the same high‑quality CoTeachSM
               academic programming they have been receiving for the past 3+ years, plus addi onal educa onal oﬀerings
               and support.
               Schools working with a Third Party Vendor for Mizzou services will have a much reduced and limited
               academic experience due to ins tu onal restric ons and considera ons.

To assist you with this decision, we have created the a ached comparison tables to show the clear and concise diﬀerences
in services that will be provided by Mizzou Academy in both situa ons. There are 8 key services we feel schools will be the
most interested in which are highlighted in yellow. Hopefully this will help reduce the confusion and provide you with a
clear choice for your accredited coursework and diploma needs.

We strongly believe that having a direct, School‑to‑School partnership means we can support student learning with the
same shared values and ideals as our partner schools. In this direct model, the Student becomes the winner, and our
Partner Schools are even more successful in delivering their educa onal programming to our shared students.

As an aside, you are probably aware that yesterday a service of an extrajudicial no ﬁca on was delivered to me by HSE. I
want to assure you that the University of Missouri fully respects the laws of Brazil, and our legal team is collabora ng with
our law ﬁrm here in Brazil (Dannemann & Seimsen) to determine if there are any legal requirements of this ac on.

We are here for you so please contact me directly if you have any other ques ons or concerns. My email is
marchz@missouri.edu, cell / WhatsApp is 573‑864‑0224, and Skype is “zacmarch”.

Respec ully,



Zac



Zachary March
Executive Director of Mizzou K­12 Schools & Clinical Associate Professor
University of Missouri­College of Education
301 Clark Hall
Columbia, MO 65211
573­884­9173 (O)
573­864­0224 (C)
Zac@Missouri.Edu
http://mizzouk12online.missouri.edu/




               Case 2:19-cv-04083-BCW Document 1-8 Filed 04/24/19 Page 3 of 10
Caros Proprietários, Diretores e Coordenadores de Escolas,

Chegou ao nosso conhecimento que há confusão sobre quais programas educacionais e serviços a Mizzou Academy
fornecerá em 2020, e se as Escolas podem firmar contrato com a Mizzou em 2019. Entendemos essa confusão e fornecemos
detalhes abaixo para tranquilizar as escolas sobre o compromisso da Mizzou com você em 2019, 2020 e além.

    1. Ouvimos dizer que Mizzou cortou a comunicação com o HSE sobre questões acadêmicas e operacionais. Isso
       não é exato. Embora tenhamos restrições que impedem a Mizzou de se comunicar diretamente com o HSE em
       questões não acadêmicas, continuamos em contato diário com o HSE e as escolas para todas as atividades
       acadêmicas e operacionais de 2019, e continuaremos a fazê­lo ao longo deste ano. As escolas devem contatar a
       Mizzou diretamente com quaisquer dúvidas ou preocupações que possam ter sobre questões de suporte. Todos nós
       esperamos que as questões de negócios com a HSE sejam resolvidas de maneira justa e equitativa.
    2. O que as escolas podem fazer em 2019 para 2020?
             Em 2019, as escolas podem contratar diretamente com a Mizzou Academy. Em abril / maio de 2019, as
             Escolas terão a oportunidade de assinar um contrato com a Mizzou Academy para serviços educacionais que
             incluirão preços reduzidos e a capacidade de fixar preços para períodos de 1, 2 ou 3 anos.
             Em 2019, as escolas são convidadas a participar de Conferências e Treinamentos com a Mizzou
             Academy para o ano escolar de 2020. Em agosto e dezembro de 2019, as Escolas que fazem parceria direta
             com a Mizzou Academy podem participar de suas Conferências de Coordenadores e Professores em relação ao
             ano acadêmico de 2020.
             Em 2019, as escolas podem começar a recrutar estudantes para o ano escolar de 2020 com a Mizzou
             Academy. Assim que a Escola assinar o contrato com a Mizzou Academy, as Escolas podem começar a
             comercializar e apresentar aos pais e alunos para o ano letivo de 2020. Ao assinar diretamente com a Mizzou
             Academy, as Escolas também obtêm o direito de usar a marca, os logotipos e a marca registrada da University
             of Missouri.



    3. O que as Escolas e os Alunos experimentarão se contratarem diretamente com Mizzou em 2020?

As escolas que contratam DIRETAMENTE com a Mizzou Academy para 2020 terão o mesmo programa acadêmico de
qualidade que tiveram nos últimos 3 anos, mas a um preço reduzido! Isso inclui nossa assinatura da metodologia CoTeachSM,
que valoriza o professor da sala de aula local e sua opinião sobre a nota final do aluno. As escolas continuarão a usar a
marca, os logotipos e as marcas registradas da Universidade do Missouri que adornam seus corredores, edifícios e roupas.
Algumas das novas melhorias que a Mizzou Academy oferecerá às Escolas é um novo currículo para os programas do ensino
fundamental e médio, além do acesso a um novo currículo de educação infantil a 5º ano do fundamental. As escolas também
terão a flexibilidade de desenhar seus próprios planos de graduação com a Mizzou Academy, que se alinhe com seus próprios
objetivos acadêmicos e meio ambiente. Todos os itens acima serão entregues diretamente através da Mizzou Academy, e não
através de qualquer fornecedor terceirizado.



    4. Os alunos das escolas atuais PRECISAM continuar com a HSE após o término do contrato com a Mizzou?

      O documento MOU (Memorando de Entendimento) entre Mizzou e HSE declara que “os alunos existentes terão
      permissão para continuar” com o HSE. Isso não significa que eles precisam continuar com o HSE. Se as Escolas
      decidirem ter uma parceria direta de escola para escola com a Mizzou Academy em 2020, elas terão o direito de mover
      TODOS os seus alunos sob os cuidados e apoio da Mizzou Academy.
      Da mesma forma, para recrutar novos alunos, o MOU afirma que a HSE “deixará de recrutar novas escolas e
      estudantes” até 31 de dezembro de 2019. Isso não significa que o HSE deve recrutar novos alunos para Mizzou
      em 2019. Em 2019, a Mizzou Academy estará recrutamento seus próprios novos alunos e escolas para o ano letivo de
      2020, sem a HSE.



    5. Quais são as diferenças entre serviços com “Mizzou Diretamente em 2020” e com “Mizzou através de um
       fornecedor terceirizado em 2020”?

      As escolas que trabalham diretamente com a Mizzou Academy continuarão a receber a mesma programação
      acadêmica CoTeachSM de alta qualidade que receberam nos últimos 3 anos e mais ofertas educacionais e suporte
      adicionais.
      As escolas que trabalham com um fornecedor terceirizado para serviços Mizzou terão uma experiência
      acadêmica muito reduzida e limitada devido a restrições e considerações institucionais.



            Case 2:19-cv-04083-BCW Document 1-8 Filed 04/24/19 Page 4 of 10
Para ajudá­lo com essa decisão, criamos as tabelas de comparação anexadas para mostrar as diferenças claras e concisas
nos serviços que serão fornecidos pela Mizzou Academy em ambas as situações. Existem 8 serviços principais destacados
em amarelo que sentimos que interessarão mais às escolas. Espero que isso ajude a reduzir a confusão e forneça uma
escolha clara para as suas necessidades de cursos e diploma credenciados.



Acreditamos firmemente que ter uma parceria direta entre as escolas significa que podemos apoiar a aprendizagem dos
alunos com os mesmos valores e ideais compartilhados de nossas escolas parceiras. Neste modelo direto, o aluno se torna
vencedor, e nossas escolas parceiras são ainda mais bem­sucedidas em entregar seu programa educacional aos alunos que
compartilhamos.



Como um aparte, você provavelmente está ciente de que uma notificação extrajudicial foi entregue a mim pelo HSE. Quero
garantir que a Universidade do Missouri respeita plenamente as leis do Brasil, e nossa equipe jurídica está colaborando com
nosso escritório de advocacia no Brasil (Dannemann & Seimsen) para determinar se há algum requisito legal para essa ação.



Estamos aqui para você, então entre em contato diretamente se tiver outras dúvidas ou preocupações. Meu e­mail é
marchz@missouri.edu, celular / WhatsApp é 573­864­0224 e o Skype é "zacmarch".



Respeitosamente,



Zac




2 anexos
      Mizzou Academy Services for 2020 190408 Table traduzida.pdf
      759K
      Mizzou Academy Services for 2020 190408 Table.pdf
      743K




             Case 2:19-cv-04083-BCW Document 1-8 Filed 04/24/19 Page 5 of 10
                                                                                                                            Mizzou Academy Services for 2020
                                                            TABLE 1 - Academic Support
                                                            SUMMARY OF PROPOSED SERVICES

                                                                                                                             Third Party Vendor
            ACADEMIC SUPPORT                                                                                        for Mizzou Academy Services in 2020


 CoTeachSM                                                                      ✔                                                      X
 Mizzou’s signature blended teaching style, deployed       Mizzou will continue to support the Brazil           Mizzou cannot support CoTeachSM Classrooms
 in partner schools around the world.                                CoTeachSM Classrooms                                through Third Party Vendors
                                                        Mizzou’s signature blended course delivery            100% Online course delivery
                                                        10% Participation Points from Classroom Teachers      No Participation Points from Classroom Teachers

 Start date for Mizzou Academy in 2020                                          ✔                                                     ✔
                                                            For 2020, Mizzou will open February 14th              For 2020, Mizzou will open February 14th
                                                                      For 2021 and beyond,                                  For 2021 and beyond,
                                                                  Mizzou will open February 1st                         Mizzou will open February 1st

 New Coordinator / Classroom Teacher Training                                  ✔                                                     X
                                                        Mizzou Academy will provide directly to Schools        Mizzou cannot provide support training through
                                                           Mizzou will provide when needed for 2020                        Third Party Vendors

 Coordinator Conference                                                        ✔                                                      X
 Preparation for 2020 School Year                       Mizzou Academy will provide directly to Schools         Mizzou cannot provide support for conferences
                                                           Mizzou is planning Coordinator Conference                     through Third Party Vendors
                                                                        for August 2019

 Coordinator / Teacher Conference                                              ✔                                                      X
 Preparation for 2020 School Year                       Mizzou Academy will provide directly to Schools         Mizzou cannot provide support for conferences
                                                       Mizzou is planning Coordinator/Teacher Conference                 through Third Party Vendors
                                                                      December 9-12, 2019

 Other Professional Development Events                                          ✔                                                    X
                                                       Mizzou will continue to provide directly to Schools    Mizzou cannot provide Professional Development
                                                        Mizzou is planning for Professional Development                 through Third Party Vendors
                                                                 opportunities throughout 2020

 Graduation Ceremonies                                                           ✔                                                     X
                                                          Mizzou will continue to attend upon request             Mizzou will not attend graduations events.
                                                       Mizzou celebrates all of our students’ achievements,
                                                                 whether in person or from afar

Mizzou Academy                                                          Page 1                                                                           April 2019
                                    Case 2:19-cv-04083-BCW Document 1-8 Filed 04/24/19 Page 6 of 10
                                                                                                                                 Mizzou Academy Services for 2020
                                                          TABLE 2 - Curriculum Support
                                                           SUMMARY OF PROPOSED SERVICES

                                                                                                                                 Third Party Vendor
            CURRICULUM SUPPORT                                                                                          for Mizzou Academy Services in 2020

 Flexible Graduation Plans                                                         ✔                                                       X
                                                               Mizzou will provide directly to Schools                Mizzou cannot provide to Third Party Vendors
                                                       Schools may select the number and type of courses that
                                                                        best suit their needs

 HSE-MK12 High School Program                                                   X                                                          ✔
                                                               2019 HSE-MK12 High School Program                          2019 HSE-MK12 High School Program
                                                                    cannot be offered in 2020                                 can only be provided by HSE

                                                           Instead, Mizzou Academy is excited to offer our      Mizzou will only support curriculum contained in the online
                                                               *NEW* Dual Diploma Program in 2020               Canvas courses, and will not be responsible for content in
                                                                                                                                any HSE’s course materials

 *NEW* Dual Diploma Program                                                      ✔                                                         X
 Mizzou Academy’s New High School Program                      Mizzou will provide directly to Schools                Mizzou cannot provide to Third Party Vendors

 Elective High School Courses                                                    ✔                                                         X
 Advanced Placement / Electives / STEAM                        Mizzou will provide directly to Schools                Mizzou cannot provide to Third Party Vendors

 MSGL Program                                                                  X                                                          X
                                                                  MSGL cannot be offered in 2020                             MSGL cannot be offered in 2020

 *NEW* Mizzou Global Leaders Program (K-8)                                       ✔                                                         X
 Mizzou Academy’s New STEAM Programs                           Mizzou will provide directly to Schools                Mizzou cannot provide to Third Party Vendors

 *NEW* Core 6-8 Curriculum                                                       ✔                                                         X
 Mizzou Academy’s New Core Programs in                         Mizzou will provide directly to Schools                Mizzou cannot provide to Third Party Vendors
 Lang Arts / Math / Science / Social Studies

 Books - Content & Delivery                                                      ✔                                                         X
                                                               Mizzou will provide directly to Schools                Mizzou cannot provide to Third Party Vendors

 MizzouDirect                                                                     ✔                                                        X
 Graduation pathway / Scholarship opportunity            Mizzou will continue to provide directly to Schools          Mizzou cannot provide to Third Party Vendors




Mizzou Academy                                                           Page 2                                                                                   April 2019
                                        Case 2:19-cv-04083-BCW Document 1-8 Filed 04/24/19 Page 7 of 10
                                                                                                                                          Mizzou Academy Services for 2020
                                                                  TABLE 3 - Operational Support
                                                                    SUMMARY OF PROPOSED SERVICES

                                                                                                                                     Third Party Vendor
      OPERATIONAL SUPPORT                                                                                                   for Mizzou Academy Services in 2020

 University of Missouri Trademarks                                            ✔                                                                  X
 Logos / Branding / etc.                                 Mizzou will provide directly to Schools legal                     HSE and HSE Schools will no longer have legal
                                                            license to use University of Missouri                   license to use University Trademarks, Logos, and Branding
                                                              Trademarks, Logos, and Branding
                                                                                                              Effective February 14, 2020, HSE and Schools contracting with HSE
                                                                                                              must stop using and return all University of Missouri logos and
                                                                                                              trademarks, including social media / classroom decorations / clothing
                                                                                                              / school branding / etc.

 Exclusivity Areas around Schools                                              ✔                                                               X
                                                    Mizzou will continue to recognize and respect the long-              Mizzou will not recognize HSE exclusivity areas
                                                         established exclusivity areas around schools

 Prices                                                                         ✔                                                            ?
                                                                Mizzou will provide to Schools                    Unknown what price Third Party Vendors will charge schools
                                                                        reduced pricing
                                                         with the ability to lock in a rate for 1-3 years     Mizzou will follow standard processes and procedures, and will charge
                                                                                                              Third Party Vendors published course and admission rates, with full
                                                      Prices to be included in the Mizzou-School Contract     payment required prior to student enrollment in courses. It is also
                                                                                                              unknown if these Third Party Vendors will pass these cost to the
                                                                                                              Schools.

 English Learning Centers                                                     X                                                                X
                                                    To support School program exclusivity in Brazil, Mizzou      Mizzou will no longer accept enrollments from English Learning
                                                      Academy will only be available to Schools and not                   Centers contracted by Third Party Vendors.
                                                                  English Learning Centers

 Classroom Decorations                                                        ✔                                                               X
 Flags / posters / pens / stickers / etc.                       Mizzou will provide to Schools                  Mizzou cannot provide any decorations or co-branded items from
                                                                                                                                     Third Party Vendors

                                                                                                              Effective February 14, 2020, HSE and Schools contracting with HSE
                                                                                                              must stop using and return all University of Missouri logos and
                                                                                                              trademarks, including social media / classroom decorations / clothing
                                                                                                              / school branding / etc.




Mizzou Academy                                                                     Page 3                                                                                  April 2019
                                            Case 2:19-cv-04083-BCW Document 1-8 Filed 04/24/19 Page 8 of 10
                                                                                                                                             Mizzou Academy Services for 2020
                                                                TABLE 3 - Operational Support
                                                                  SUMMARY OF PROPOSED SERVICES

                                                                                                                                       Third Party Vendor
      OPERATIONAL SUPPORT                                                                                                     for Mizzou Academy Services in 2020

 Mizzou Systems:                                                              ✔                                                                   ✔/ X
 Canvas / Tiger Portal (Genius) / etc.                Mizzou will provide to Schools greater access to                 Mizzou will ONLY provide systems access (Canvas/Genius) to
                                                                   Mizzou Systems in 2020                               Students enrolled in the 100% online courses.
                                                  (i.e., progress / grades / monitor across courses / etc.)            Third Party Vendors, Coordinators, and Classroom Teachers
                                                                                                                        will NOT have access to Mizzou Systems.

 Communication                                                               ✔                                                               X
                                                                     School-to-School                         Mizzou will not communicate directly with Schools contracting with
                                                                                                                                    Third party vendors
                                                          Mizzou will communicate with Schools
                                                             directly and quickly on all issues                    1.     Third Party Vendor to gather communication from school
                                                                                                                          and submit general processing ticket to be placed in the
                                                                                                                          service queue, with information to Mizzou to address
                                                                                                                   2.     Mizzou to address and inform Third Party Vendor of answer
                                                                                                                   3.     Third Party Vendor to inform school of Mizzou’s answer

 Enrollment of Students, Classroom Teachers,                                 ✔                                                               X
 Coordinators into Courses                                           School-to-School                         Mizzou will not communicate directly with Schools contracting with
                                                                                                                                    Third Party Vendor
                                                     Mizzou will work directly with Schools to gather
                                                information and enroll students, teachers and coordinators         1.     Third Party Vendor to gather information from school and
                                                                                                                          submit general processing ticket to be placed in the service
                                                                                                                          queue for Mizzou to complete the enrollment process
                                                                                                                   2.     Mizzou to enroll and inform Third Party Vendor completed
                                                                                                                          the enrollment process
                                                                                                                   3.     Third Party Vendor to inform school that Mizzou has
                                                                                                                          completed the enrollment process

 Addressing issues:                                                          ✔                                                                X
 (i.e., password changes / immediate & urgent                        School-to-School                         Mizzou will not communicate directly with Schools contracting with
 requests / etc.)                                                                                                                    Third Party Vendor
                                                     Mizzou will work directly with Schools to receive            1. Third Party Vendor to gather information from school and
                                                        information and to address issues quickly                     submit general processing ticket to be placed in the service
                                                                                                                      queue, with information to Mizzou to address
                                                                                                                  2. Mizzou to address and inform Third Party Vendor of answer
                                                                                                                  3. Third Party Vendor to inform school of Mizzou’s answer



Mizzou Academy                                                                  Page 4                                                                                        April 2019
                                         Case 2:19-cv-04083-BCW Document 1-8 Filed 04/24/19 Page 9 of 10
                                                                                                                                      Mizzou Academy Services for 2020
                                                              TABLE 3 - Operational Support
                                                               SUMMARY OF PROPOSED SERVICES

                                                                                                                                Third Party Vendor
     OPERATIONAL SUPPORT                                                                                               for Mizzou Academy Services in 2020

 MIE Summer Camp and other Campus                                          ✔                                                                 ✔
 Experiences                                  Mizzou will continue to offer MIE Summer Camp and other        Mizzou will accept qualified students to MIE Summer Camp and
                                                            Campus Experiences, including                     other Campus Experiences, and must be pre-approved to receive
                                                             discounted rates for Schools                     discounted rates.
                                                                                                             Third Party Vendors must be pre-approved by Mizzou to attend
                                                                                                              and receive discounted rates.

 Middle School Summer Camp in Brazil                                       ?                                                              X
                                                                  To be Determined                              Mizzou will ONLY support camps affiliated with        Mizzou
                                                Mizzou will discuss with schools to determine interest,                              Academy
                                                         scheduling, and pedagogical goals

 Admission Exams                                                          ✔                                                               X
                                                            Mizzou will provide exams                     Mizzou cannot support or be held responsible for exam validity from
                                                    Paper or Electronic versions of exams will be                                Third Party Vendors
                                                                available for schools

 Marketing Presentation and Fliers                                      ✔                                                                X
                                                          Mizzou will provide to Schools                           Mizzou cannot support or be held responsible for
                                                        PowerPoint presentations and other                          information presented by Third Party Vendors
                                                      promotional materials for each program

 Presenting to Parents and Students                                       ✔                                                              X
                                              Mizzou will provide presentations to Parents and Students            Mizzou cannot support or be held responsible for
                                                                                                                    Information presented by Third Party Vendors

 Annual Reviews                                                           ✔                                                               X
                                                         Mizzou will provide annual reviews               Mizzou cannot support or be held responsible for annual visit reports
                                                                                                                              from Third Party Vendors




Mizzou Academy                                                                Page 5                                                                                   April 2019
                                      Case 2:19-cv-04083-BCW Document 1-8 Filed 04/24/19 Page 10 of 10
